             Case 2:17-bk-19548-NB                  Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                                       Desc
                                                     Main Document    Page 1 of 12



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email    FOR COURT USE ONLY
    Address

     Debra I. Grassgreen (CA Bar No. 169978)
     Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
     Telephone: 310/277-6910
     Facsimile: 310/201-0760
     E-mail:       dgrassgreen@pszjlaw.com
                   mpagay@pszjlaw.com

         Individual appearing without an attorney
         Attorney for: Richard M. Pachulski, Chapter 11 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

    In re:                                                                          CASE NO.: 2:17-bk-19548-NB
                                                                                    CHAPTER: 11
    LAYFIELD & BARRETT, APC,


                                                                                    NOTICE OF LODGMENT OF ORDER IN
                                                                                    BANKRUPTCY CASE RE: (title of motion1):
                                                                                    ORDER GRANTING MOTION (1) AUTHORIZING
                                                                Debtor(s)           SALE OF REAL PROPERTY FREE AND CLEAR OF
                                                                                    ALL LIENS, CLAIMS AND ENCUMBRANCES
                                                                                    PURSUANT TO 11 U.S.C. §§ 363(B) AND (F); (2)
                                                                                    APPROVING OVERBID PROCEDURES; (3)
                                                                                    APPROVING BUYER, SUCCESSFUL BIDDER AND
                                                                                    BACKUP BIDDER AS GOOD-FAITH PURCHASER
                                                                                    PURSUANT TO 11 U.S.C. § 363(M); AND (4)
                                                                                    AUTHORIZING PAYMENT OF UNDISPUTED LIENS
                                                                                    AND OTHER ORDINARY COSTS OF SALE [2720
                                                                                    Homestead Road, Unit 200, Park City, Utah 84098]



PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION (1) AUTHORIZING SALE OF REAL PROPERTY
FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 363(B) AND (F); (2)
APPROVING OVERBID PROCEDURES; (3) APPROVING BUYER, SUCCESSFUL BIDDER AND BACKUP BIDDER AS
GOOD-FAITH PURCHASER PURSUANT TO 11 U.S.C. § 363(M); AND (4) AUTHORIZING PAYMENT OF
UNDISPUTED LIENS AND OTHER ORDINARY COSTS OF SALE was lodged on February 6, 2019 and is attached as
Exhibit “A”. This order relates to the motion which is docket number 391.




1
    Please abbreviate if title cannot fit into text field.


              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.2 51414/002
        Case 2:17-bk-19548-NB                   Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                                       Desc
                                                 Main Document    Page 2 of 12




                                                           EXHIBIT A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.2 51414/002
 Case 2:17-bk-19548-NB            Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53       Desc
                                   Main Document    Page 3 of 12

 1
     Debra I. Grassgreen (CA Bar No. 169978)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067
 4   Telephone: 310/277-6910
     Facsimile: 310/201-0760
 5   E-mail: dgrassgreen@pszjlaw.com
             mpagay@pszjlaw.com
 6
     Attorneys for Richard M. Pachulski, Chapter 11 Trustee
 7

 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
     In re                                           Case No. 2:17-bk-19548-NB
12
     LAYFIELD & BARRETT, APC,                        Chapter 7
13
                                     Debtor.         ORDER GRANTING MOTION (1)
14                                                   AUTHORIZING SALE OF REAL
                                                     PROPERTY FREE AND CLEAR OF ALL
15                                                   LIENS, CLAIMS AND ENCUMBRANCES
                                                     PURSUANT TO 11 U.S.C. §§ 363(B) AND
16                                                   (F); (2) APPROVING OVERBID
                                                     PROCEDURES; (3) APPROVING BUYER,
17                                                   SUCCESSFUL BIDDER AND BACKUP
                                                     BIDDER AS GOOD-FAITH PURCHASER
18                                                   PURSUANT TO 11 U.S.C. § 363(M); AND (4)
                                                     AUTHORIZING PAYMENT OF
19                                                   UNDISPUTED LIENS AND OTHER
                                                     ORDINARY COSTS OF SALE
20

21                                                   [2720 Homestead Road, Unit 200, Park City,
                                                     Utah 84098]
22
                                                     Date:     February 5, 2019
23                                                   Time:     2:00 p.m.
                                                     Place:    United States Bankruptcy Court
24                                                             Edward R. Roybal Federal Building
                                                               255 E. Temple Street, Ctrm. 1545
25                                                             Los Angeles, California 90012
                                                     Judge:   Honorable Neil W. Bason
26

27

28


     DOCS_LA:318802.2 51414/001
 Case 2:17-bk-19548-NB               Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                          Desc
                                      Main Document    Page 4 of 12

 1
                The Court, having read and considered the Motion for Order (1) Authorizing Sale of Real
 2
     Property Free and Clear of All Liens, Claims and Encumbrances Pursuant to 11 U.S.C. § § 363(b)
 3
     and (f); (2) Approving Overbid Procedures; (3) Approving Buyer, Successful Bidder and Backup
 4
     Bidder as Good Faith Purchaser Pursuant to 11 U.S.C. § 363(m); and (4) Authorizing Payment of
 5
     Undisputed Liens and Other Ordinary Costs of Sale [Docket. No. 391] (the “Motion”),1 to sell
 6
     (“Sale”) the following property:
 7
                Unit 200, TOLL CREEK VILLAGE 2, a Utah Condominium Project, together
 8              with its appurtenant undivided ownership interest in and to the Common Areas
                and Facilities, including, without limitation, Underground Parking Stalls
 9              numbered 1, 2, 3 and 35, as established and described in the Record of Survey
                Map recorded February 27, 2008, as Entry No. 838524, and in the Declaration of
10              Covenants, Conditions and Restrictions of Toll Creek Village Office
11              Condominiums, recorded September 2, 2005, as Entry No. 749496 in Book 1730
                at page 1816, the Amendment to Declaration of Covenants, Conditions and
12              Restrictions of Toll Creek Village Office Condominiums recorded February 27,
                2008, as Entry No. 838525 in Book 1916 at page 1360, and Third Amendment to
13              Declaration of Covenants, Conditions and Restrictions of Toll Creek Village
                Office Condominiums recorded September 19, 2013, as Entry No. 979487 in
14
                Book 2207 at page 1236, and the Notice of Assignment of Limited Common
15              Area, recorded October 19, 2015, as Entry No. 01030716 in Book 2320 at page
                0647, records of Summit County, Utah. (TCVC-2-200)
16

17   (the “Property”), free and clear of liens, claims, rights, interests and encumbrances, subject to

18   approval by the Court, pursuant to sections 105(a) and 363 of title 11 of the United States Code (the

19   “Bankruptcy Code”), and Rules 2002, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure

20   (as amended from time to time, the “Bankruptcy Rules”), filed by Richard M. Pachulski, the duly

21   appointed and serving chapter 11 trustee (the “Trustee”) in the above-captioned bankruptcy case

22   (“Case”) of Layfield & Barrett, APC (the “Debtor”), and all papers filed in support thereof,

23   including, without limitation, the declarations of Richard M. Pachulski, Randal Rupert and Robert

24   Martino (collectively, the “Declarations”), and in limited opposition thereto; and having conducted a

25   hearing regarding the Motion on February 5, 2019, at 2:00 p.m. (Pacific Time), before the Honorable

26
     1
27       Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Motion.

28
                                                                 2

     DOCS_LA:318802.2 51414/001
 Case 2:17-bk-19548-NB             Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53              Desc
                                    Main Document    Page 5 of 12

 1
     Neil W. Bason, United States Bankruptcy Judge for the Central District of California, in Courtroom
 2
     1545 located at 255 E. Temple Street, Los Angeles, California 90012 (the “Hearing”); appearances
 3
     were made as noted on the record; and having heard the arguments of counsel and the discussion on
 4
     the record at the Hearing, and the Trustee having recommended that the Court determine that
 5
     Sterling Holdings LLC or its assigns (the “Buyer”) submitted the highest and best bid for the
 6
     Property and having represented to the Court at the Hearing that no other Qualified Bidders
 7
     submitted Overbids for the Property; and, based upon the record in this Case, the evidence presented
 8
     to the Court prior to and at the Hearing, the Court having found that (i) the Court has jurisdiction
 9
     pursuant to 28 U.S.C. §§ 157 and 1334 to consider approval of the Sale to the Successful Bidder at
10
     the Auction, determined in accordance with the Sale Matters Order, and the relief requested by the
11
     Assumption Motion; (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; (iii)
12
     this is a core proceeding pursuant to 28 U.S.C. § 157(b); (iv) notice of the Motion, the Hearing and
13
     the Sale was sufficient and appropriate under the circumstances of this Case; and after due
14
     deliberation the Court having determined that the Sale to the Buyer and the relief requested in the
15
     Motion are in the best interests of the Estate and its creditors;
16
             AND IT IS FURTHER FOUND AND DETERMINED THAT:
17
             A.       The findings and conclusions set forth herein constitute the Court’s findings of fact
18
     and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
19
     pursuant to Bankruptcy Rule 9014.
20
             B.       The Trustee’s notice of Motion, the Sale and the Hearing were appropriate and
21
     reasonably calculated to provide all interested parties with timely and proper notice, and no other or
22
     further notice is required.
23
             C.       The Trustee has adequately and sufficiently marketed the Property.
24
             D.       Based upon the record in this Case, the Estate is not operating the Debtor’s business
25
     and has no financial wherewithal to operate and therefore the Sale of the Property to the Buyer
26
     represents the best and only option for maximizing value to the Estate and the Sale of the Property is
27
     in the best interests of the Estate.
28
                                                         3

     DOCS_LA:318802.2 51414/001
 Case 2:17-bk-19548-NB            Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53               Desc
                                   Main Document    Page 6 of 12

 1
             F.       Based upon the record in this Case, the Sale to the Buyer must be consummated
 2
     promptly in order to preserve the value of the Estate. Accordingly, there is cause to lift the stays
 3
     contemplated by Bankruptcy Rules 6004 and 6006.
 4
             G.       The purchase price constitutes fair consideration for the Property. It appears that the
 5
     Buyer is a good faith purchaser of the Property pursuant to section 363(m) of the Bankruptcy Code,
 6
     that there has been no collusion of any kind and that the provisions of section 363(n) of the
 7
     Bankruptcy Code have not been violated.
 8
             IT IS HEREBY ORDERED THAT:
 9
             1.       The Motion is hereby granted and the Trustee’s entry into the Contract, as amended,
10
     is approved. Sterling Holdings LLC or its assigns is approved as the Buyer with a purchase price of
11
     $399,000.00. The Overbid Procedures are approved. Any objections to the Motion are overruled.
12
             2.       The Sale of the Property to the Buyer on the terms and conditions set forth in the
13
     Contract in substantially the form that is appended as Exhibit “A” to Motion, as amended, is
14
     approved. The Trustee is authorized to consummate the transactions with the Buyer under the terms
15
     of the Contract in accordance with this Order. Upon closing, the Buyer shall acquire all rights in and
16
     to the Property, free and clear of all liens, claims, encumbrances, and interests.
17
             3.       All findings and conclusions set forth above and as set forth by the Court on the
18
     record at the Hearing are incorporated herein by reference and are made a part of this Order.
19
             4.       The Buyer’s offer for the Property, as embodied in the Contract, is the highest and
20
     best offer for the Property and is hereby approved.
21
             5.       The Trustee is authorized to consummate and perform all of his obligations under the
22
     Contract and to execute such other documents and take such other actions as are necessary or
23
     appropriate in his discretion to effectuate the Contract. The Trustee is authorized to pay through
24
     escrow, from the proceeds of the Sale transactions described herein and without further order of the
25
     Court, the amounts of any undisputed liens, any escrow fees, broker commissions, title insurance
26
     premiums and other ordinary and typical closing costs and expenses payable by the Trustee pursuant
27
     to the Contract or in accordance with local custom. The Trustee also is authorized to transfer from
28
                                                         4

     DOCS_LA:318802.2 51414/001
 Case 2:17-bk-19548-NB            Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                Desc
                                   Main Document    Page 7 of 12

 1
     escrow to an Estate bank account and retain therein amounts claimed by a party asserting a lien
 2
     against the Property disputed by the Trustee pending resolution of any proceeding commenced by
 3
     such party seeking a determination by the Court as to the amount, nature and validity of such lien or
 4
     as may be agreed-upon by the Trustee in his discretion without further order of the Court.
 5
             6.       Pursuant to section 363(f) of the Bankruptcy Code, the Trustee is authorized to sell
 6
     the Property, together with any ancillary rights and related property, including, without limitation,
 7
     appurtenant Underground Parking Stalls numbered 1, 2, 3 and 35, to the Buyer “as is,” “where is,”
 8
     “with all faults,” and without warranty or recourse, but free and clear of any and all liens, claims,
 9
     encumbrances and interests, pursuant to sections 363(b) and (f) of the Bankruptcy Code, with any
10
     and all such liens, claims, encumbrances, and other interests to attach to proceeds of such Sale with
11
     the same validity (or invalidity), priority, force, and effect such liens, claims and encumbrances, and
12
     other interests that existed immediately prior to the Sale and subject to the rights, claims, defenses,
13
     and objections, if any, of the Trustee, the Estate and all interested parties with respect to any such
14
     asserted liens, claims and encumbrances, and other interests. The Trustee reserves all rights to
15
     object to the validity, scope and priority of all disputed liens, claims, encumbrances and interests
16
     asserted in connection with the Property.
17
             7.       Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the Sale by the
18
     Trustee to the Buyer of the Property and transactions related thereto, upon the closing under the
19
     Contract, are authorized and approved in all respects.
20
             8.       The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) and any other
21
     applicable rules are hereby waived and this Order shall be effective immediately upon its entry.
22
             9.       The terms of this Order shall be binding on the Buyer and its successors and assigns,
23
     the Trustee, the Debtor, the Estate, creditors of the Debtor, all parties asserting any liens, claims,
24
     encumbrances and other interests in the Property, and all other parties in interest in the Case.
25
             10.      The relief granted to the Trustee in this Order shall be enforceable by any successor
26
     to the Trustee, including any trustee appointed in the Case in the event that the Case is converted to
27
     one under chapter 7 of the Bankruptcy Code.
28
                                                         5

     DOCS_LA:318802.2 51414/001
 Case 2:17-bk-19548-NB            Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                  Desc
                                   Main Document    Page 8 of 12

 1
             11.      Based on the testimony provided in the Declarations, the Buyer is a good faith
 2
     purchaser entitled to the benefits, protections and immunities afforded by section 363(m) of the
 3
     Bankruptcy Code and the provisions of section 363(n) of the Bankruptcy Code have not been
 4
     violated. No reversal or modification of this Order on appeal will affect the validity of the Contract
 5
     or the transactions contemplated thereby. The Buyer is not an “insider” as defined by section 101 of
 6
     the Bankruptcy Code. Neither the Trustee nor the Buyer is or will be entering into the Contract
 7
     fraudulently, or for the purposes of hindering, delaying or defrauding any of the Debtor’s creditors,
 8
     and the purchase price set forth in the Contract constitutes reasonably equivalent and fair value (as
 9
     those terms or their equivalents are defined by the Uniform Fraudulent Conveyance Act, the
10
     Uniform Fraudulent Transfer Act and section 548 of the Bankruptcy Code) for the Property.
11
             12.      With respect to the transactions consummated pursuant to this Order, this Order shall
12
     be the sole and sufficient evidence of the transfer of title of the Property free and clear of liens,
13
     claims, encumbrances and interests to the Buyer and of the Buyer’s right to own, use and
14
     commercially exploit the Property, and the Sale transaction consummated pursuant to this Order
15
     shall be binding upon and shall govern the acts of all persons and entities who may be required by
16
     operation of law, the duties of their office, or contract, to accept, file, register, or otherwise record or
17
     release any documents or instruments, or who may be required to report or insure any title or state of
18
     title in or to any of the property sold pursuant to this Order, including, without limitation, the
19
     Summit County, Utah, Recorder’s Office, all other filing agents, filing officers, title agents, title
20
     companies, administrative agencies, governmental departments, secretaries of state, and federal,
21
     state, and local officials, and each of such persons and entities is hereby directed to accept this Order
22
     as sole and sufficient evidence of such transfer of title and shall rely upon this Order in
23
     consummating the transactions contemplated hereby.
24
             13.      This Court retains jurisdiction to interpret, implement and enforce the provisions of,
25
     and resolve any disputes arising under or related to, this Order and the Contract, all amendments
26
     thereto, any waivers and consents thereunder and each of the agreements executed in connection
27
     therewith.
28
                                                         6

     DOCS_LA:318802.2 51414/001
 Case 2:17-bk-19548-NB            Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53               Desc
                                   Main Document    Page 9 of 12

 1
             14.      The failure specifically to include any particular provision of the Contract or any of
 2
     the documents, agreements, or instruments executed in connection therewith in this Order shall not
 3
     diminish or impair the force of such provision, document, agreement, or instrument, it being the
 4
     intent of the Court that the Contract and each document, agreement, or instrument executed in
 5
     connection with or in furtherance of the Contract be authorized and approved in its entirety.
 6
             15.      The Contract and any related agreements, documents, or other instruments may be
 7
     modified, amended, or supplemented by the parties thereto in accordance with the terms thereof
 8
     without further order of the Court, provided that any such modification, amendment, or supplement
 9
     does not have a material adverse effect on the Estate.
10
             16.      The Court retains jurisdiction over the disposition of the proceeds of the Sale.
11

12
                                                        ###
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7

     DOCS_LA:318802.2 51414/001
Lodged Order Upload (L.O.U)                                                        https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                Case 2:17-bk-19548-NB                             Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                Desc
                                                                   Main Document    Page 10 of 12


                                                     Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                 Wednesday, February 06, 2019




          C O N F I R M AT I O N :

           Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
          ( 7357852.doc )
            A new order has been added




                   Office: Los Angeles
                   C a s e Ti t l e : L a y f i e l d & B a r r e t t , A P C
                   Case Number: 17-19548
                   Judge Initial: NB
                   C a s e Ty p e : b k ( B a n k r u p t c y )
                   Document Number: 391
                   On Date: 02/06/2019 @ 03:09 PM


          Please print               this confirmation for future reference.



          T h a n k Yo u !

         United States Bankruptcy Court, Central District of California
         Edward R. Roybal Federal Building and Courthouse
         255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                                 2/6/2019, 3:09 PM
        Case 2:17-bk-19548-NB                   Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                                       Desc
                                                 Main Document    Page 11 of 12



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 6, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) February 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Layfield & Barrett, APC                                                       Layfield & Barrett, APC
Fka Layfield & Wallace, APC                                                   Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                                Fka The Layfield Law Firm, APC
Attn: Philip Layfield, Officer of Record                                      Attn: Any Officer Other Than Philip Layfield
2720 Homestead Rd., Suite 210                                                 2720 Homestead Rd., Ste. 210
Park City, UT 84098                                                           Park City, UT 84098

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)             , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 February 6, 2019                     Sophia L. Lee                                           /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.2 51414/002
        Case 2:17-bk-19548-NB                   Doc 404 Filed 02/06/19 Entered 02/06/19 15:41:53                                       Desc
                                                 Main Document    Page 12 of 12


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Mailing Information for Case 2:17-bk-19548-NB
     Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
     Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com;
        cbmeeker@gmail.com; cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Michael F Perlis , merickson@lockelord.com, jhagey@lockelord.com,
        RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.2 51414/002
